Citation Nr: 0419510	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from April 1985 to July 1990 
and from November 1993 to April 1994.  The veteran also had 
active service duty for training (ACDUTRA) and/or inactive 
duty training (INACDUTRA) with the Army National Guard, the 
exact dates of which have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The RO, in pertinent part, denied entitlement to service 
connection for granulomas disease with scars on the lungs and 
lymph nodes and shortness of breath.

The Board notes that in his September 2003 substantive appeal 
the veteran indicated that he was satisfied with a 20 percent 
rating assigned for the service-connected residuals of 
maxillary osteotomy with TMJ and jaw muscle cramps and that 
he was withdrawing from appeal claims of service connection 
for bilateral hearing loss and a right elbow condition.  
Furthermore, the veteran appeared to indicate that he was not 
pursuing the claims of service connection for insomnia and 
costochondritis with chest pain and shortness of breath.  
Rather, the veteran stated that he was seeking a claim of 
entitlement to service connection for an anxiety disorder to 
include complaints of insomnia, shortness of breath and chest 
pains.  

The issue of entitlement to service connection for an anxiety 
disorder to include complaints of insomnia, shortness of 
breath and chest pains has been neither procedurally prepared 
nor certified for appellate review and is referred to the RO 
for clarification and any indicated appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The veteran provided oral testimony before the undersigned 
Veterans Law Judge sitting at the RO in December 2003.  A 
transcript of the hearing is of record.  

In a November 2003 statement, the veteran stated that he 
disagreed with a September 2003 Decision Review Officer (DRO) 
Decision in which he was assigned a noncompensable evaluation 
for hiatal hernia with gastroesophageal reflux disease and 
that he was seeking entitlement to an effective date earlier 
than April 30, 3003 for the grant of service connection for 
chronic low back pain.  The Board construes this as a timely-
filed notice of disagreement under 38 C.F.R. §§ 20.201, 
20.202, 20.301 (2003); as a statement of the case has not yet 
been issued, the remand action set forth below is necessary. 
See Manlicon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In August 2002 the RO issued a VCAA notice letter to the 
veteran which was only marginally compliant with Quartuccio, 
supra.


The veteran's service medical records were reviewed.  
Radiology reports dated in 1992 and 1993 revealed 
calcification of the lungs.  A 1994 radiology report showed a 
circumscribed dense opacity of the left midlung field which 
most likely represented a chronic granuloma.  

On VA examination in June 2000, the veteran was diagnosed 
with chronic obstructive pulmonary disease (COPD) with mild 
obstructive defect.  A chest x-ray revealed the presence of 
multiple granulomas.  The examiner, however, did not provide 
a nexus opinion.  Additional VA examination is therefore 
warranted and mandated by the VCAA of 2000.

The Board is of the opinion that a contemporaneous, 
comprehensive VA special respiratory examination of the 
veteran would materially assist in the adjudication of his 
appeal. See, e.g., 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.") See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).
   
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)). Accordingly, further development is warranted.

Also, in November 2003, the veteran filed a notice of 
disagreement with the initial noncompensable evaluation 
assigned for hiatal hernia with gastroesophageal reflux  
disease and the effective date of April 30, 3003 assigned by 
the RO in September 2003 for the grant of service connection 
for chronic low back pain.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement 
therewith, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Godfrey, supra; 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a respiratory disorder 
since discharge from service.  



He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special pulmonary examination of the 
veteran by a specialist in respiratory 
diseases or other available appropriate 
medical specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the nature, extent of 
severity, and etiology any respiratory 
disorder(s) found present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  



The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

The examiner must address the following 
medical issues:

Is it at least as likely as not that any 
respiratory disorder(s) found on 
examination is/are related to service on 
any basis, or if preexisting service, 
was/were aggravated thereby?

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested medical examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  The VBA AMC should issue a statement 
of the case to the veteran and his 
representative addressing the issues of 
entitlement to an initial compensable 
rating for hiatal hernia with 
gastroesophageal reflux disease and of 
entitlement to an effective date earlier 
than April 30, 2003 for the grant of 
service connection for chronic low back 
pain.  The veteran should be advised of 
the need to timely file a substantive 
appeal if he desires appellate review.  

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
chronic acquired respiratory disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim of entitlement to service connection 
for a chronic acquired respiratory disorder, and may result 
in a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


